Nell Brown
Assistant Federal Public Defender
101 SW Main Street, Suite 1700
Portland, Oregon 97204
Tel: (503) 326-2123
Fax: (503) 326-5524
Email: nell_brown@fd.org

Attorney for Petitioner

                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

 FRANK E. GABLE
                                                      Case No. 3:07-cv-00413-AC
                                 Petitioner,
                                                      DECLARATION OF
                        v.                            COUNSEL IN SUPPORT OF
                                                      UNOPPOSED MOTION TO
 MAX WILLIAMS,                                        MODIFY SCHEDULE

                                 Respondent.

       I, Nell Brown, declare:

1.     I am the attorney of record in this case.

2.     On May 15, 2019, the Respondent filed its Motion for Stay and supporting memorandum.

CR 171. On May 16, 2019, the Court set the following schedule: Petitioner’s response is due on

June 5, 2019. Respondent’s reply is due on June 24, 2019. Oral argument is scheduled for July 9,

2019, at 9:30 a.m. Modification of this schedule is requested because undersigned counsel has

long planned to be outside the District of Oregon in July.

3.     Assistant Attorneys General Samuel Kubernick and Nicholas Kallstrom, counsel for

Respondent, have advised that the Respondent has no objection to the proposed revised schedule.

4.     This motion is made in good faith and not for the purposes of delay.



Page 1 – DECLARATION OF COUNSEL
       I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct to the best of my knowledge, information and belief.

       Respectfully submitted on May 21, 2019.

                                             /s/ Nell Brown
                                             Nell Brown, Assistant Federal Public Defender
                                             Attorney for Petitioner




Page 2 – DECLARATION OF COUNSEL
